     Case: 3:20-cv-00261-NBB-JMV Doc #: 19 Filed: 01/28/21 1 of 2 PageID #: 101




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

TAMARA BROWN                                                                             PLAINTIFF

V.                                                 CIVIL ACTION NO. 3:20-cv-00261-NBB-JMV

CORY USELTON,
DESOTO COUNTY SCHOOL DISTRICT,
DESOTO COUNTY SCHOOL BOARD,
SHANE JONES, ANNIE MARTIN,
NATASHA WILLIAMS, ROBERT WILKIE,
AMBER MELTON, AND AMERITA TELL                                                       DEFENDANTS

                                              ORDER

       This cause comes before the court for entry of an order allowing the pro se plaintiff,

Tamara Brown, additional time to comply with Rule 4 of the Federal Rules of Civil Procedure to

effect proper service of process on the defendants in this action. Plaintiff served defendants’

counsel in this matter, which is improper. Counsel’s Notice of Appearance explicitly states that

defendants did not waive “any affirmative defenses, including, but not limited to, jurisdiction,

venue, or service of process.” [Doc. 5]. While federal courts in this circuit generally allow some

procedural leeway to pro se litigants, such litigants are not absolved from compliance with the

requirements of Rule 4. System Signs Supplies v. U.S. Dep’t of Justice, 903 F.2d 1011, 1013 (5th

Cir. 1990) (noting that pro se status does not excuse a litigant’s failure to effect service).

       It is the plaintiff’s responsibility to discover a defendant’s proper agent for service and

the correct address and to provide that information to the clerk’s office for preparing summons,

so that service of plaintiff’s complaint and summons may issue. See Hancock v. Cothern, No.

3:10-cv-173-LRA, 2010 WL 4665567, at *2 n.12 (S.D. Miss. Nov. 9, 2010) (noting that it is

plaintiff’s ultimate responsibility to locate defendant’s current address and that failure to have

defendant served properly may result in dismissal of the complaint).
     Case: 3:20-cv-00261-NBB-JMV Doc #: 19 Filed: 01/28/21 2 of 2 PageID #: 102




       Defendants DeSoto County School District and its Board constitute a political

subdivision of the State of Mississippi. Federal Rule of Civil Procedure 4(j)(2)(A) provides that

such a governmental organization should be served by “delivering a copy of the summons and of

the complaint to its chief executive officer.” Fed. R. Civ. P. 4(j)(2)(A). Here, the District’s chief

executive officer is its superintendent, defendant Cory Uselton. The Board’s chief executive

officer is its chairperson, Michele Henley, according to defendants’ counsel. The District and

Board have not waived proper service of process, and their counsel has not been designated as

their agent to receive process and did not have authority to accept service on behalf of the

District and Board. Likewise, the individual defendants have not been properly served. The

court directs the plaintiff to Rule 4(e)(2) of the Federal Rules of Civil Procedure for proper

service of an individual.

       Accordingly, the plaintiff shall, within fourteen days hereof, provide to the clerk of court

an address where each defendant may be served; and for any entity that is not a natural person,

the plaintiff shall also name the entity’s agent for service of process. Upon receipt of the

aforesaid information, the clerk shall issue process for the defendants, and the U.S. Marshal

Service shall serve process in accordance with 28 U.S.C. § 1915. The plaintiff’s failure to

comply with this order will subject the plaintiff’s case to dismissal.

       SO ORDERED AND ADJUDGED this 28th day of January, 2021.



                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT COURT




                                                  2
